Dissenting Opinion by
Judge Mencer:
I respectfully dissent. I am not of the view that this case is distinguishable from Gulf Oil Corp. v. *429Philadelphia, 357 Pa. 101, 53 A.2d 250 (1947), and Gordon Lubricating Co. v. Allegheny County Board of Property Assessment, Appeals and Review, 204 Pa. Superior Ct. 441, 205 A.2d 704 (1964), aff’d per curiam, 418 Pa. 625, 211 A.2d 284 (1965).
In Gulf Oil Corp. v. Philadelphia, supra, the Supreme Court held that oil storage tanks, in which physical and chemical processes necessary to the processing of the manufactured product take place, are entitled to exclusion from tax assessment as machinery. The Superior Court concluded that on the record in Gordon Lubricating Co. v. Allegheny County Board of Property Assessment, Appeals and Review, supra, certain oil storage tanks were not taxable as real estate.
In the instant case, because ammonia is a gas at standard temperature and pressure, it must be stored in a sealed container, such as a tank. Here the ammonia is refrigerated in the tanks and impurities removed. I can only conclude on this record that the nature of the process is such that specialized holding tanks are absolutely necessary to the processing of the product manufactured. The manufacture of the ammonia gas would be useless unless it could be held until needed. These tanks have a use restricted to a specific industry and are not structures useable for storage generally as would be, for example, ordinary warehouses.
Accordingly, I would sustain the appeal in this case and reverse the order of the Court of Common Pleas of Allegheny County.
Judges Kramer and Blatt join in this dissent.